EAGLES, Chief Judge.
Plaintiff contends the trial court erred in dismissing her claims based on lack of jurisdiction and venue and in not remedying this *826error pursuant to N.C.G.S. § 1A-1, Rule 59(a) (1990). We agree and remand this action to the district court.
As a general rule, superior and district courts possess concurrent jurisdiction “of all justiciable matters of a civil nature.” N.C. Gen. Stat. § 7A-240 (1995). District court is the proper division for trials of civil actions where the amount in controversy is $10,000.00 or less. N.C. Gen. Stat. § 7A-243 (1995). Furthermore, an action may be brought in the district court as a small claim if:
(1) The amount in controversy, computed in accordance with G.S. 7A-243, does not exceed three thousand dollars ($3,000); and
(2) The only principal relief prayed is monetary, or the recovery of specific personal property, or summary ejectment, or any combination of the foregoing in properly joined claims; and
(3) The plaintiff has requested assignment to a magistrate in the manner provided in this Article.
N.C. Gen. Stat. § 7A-210 (1995) (emphasis added).
N.C. Gen. Stat. § 7A-243(2) provides, inter alia, that “[w]here monetary relief is prayed, the amount prayed for is in controversy unless the pleading in question shows to a legal certainty that the amount claimed cannot be recovered under the applicable measure of damages.” G.S. 7A-243(2). Also, “[w]here there are two or more claims not subject to aggregation the highest claim is the amount in controversy.” G.S. 7A-243(4)d.
Plaintiffs civil action does not meet the three requirements necessary to have her case be heard in small claims court. First, plaintiff did not request that her claim be heard by a Magistrate as required by N.C. Gen. Stat. § 7A-210(3). Second, the amount in controversy for plaintiffs claims is above the monetary amount established in N.C. Gen. Stat. § 7A-210(1). Plaintiff sought monetary damages of $1,051.21 from defendant’s alleged failure to fix the apartment’s plumbing and $3,105 in lost wages. Thus, the amount in controversy for plaintiff’s claims is in excess of the $3,000 requirement for a small claim action, but is less than the $10,000 requirement for an action in the superior court. As such, plaintiff’s claims, if proven, are within the jurisdiction of the district court. Accordingly, the district court erred in concluding that it lacked jurisdiction to hear these claims and that they were properly addressed before a magistrate in a small claims proceeding.
*827Because we reverse and remand the trial court’s order dismissing plaintiffs action, we do not find it necessary to discuss plaintiffs assignment of error that the trial court’s conclusion that “N.C.G.S. 7A-210(2) designates the Small Claims Division as the place of original jurisdiction in controversies including landlord-tenant relationship” was erroneous. Also, a trial court’s conclusions of law are disregarded on appeal, since it is not necessary for the trial court to enter conclusions of law on a motion to dismiss. United Virginia Bank v. Air-Lift Associates, 79 N.C. App. 315, 339 S.E.2d 90 (1986).
Reversed and remanded.
Judges WALKER and SMITH concur.